DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:  The invention as claimed, specifically in combination with: a first inductor, a second inductor, a first variable resistive element, and a second variable resistive element, the first inductor being electrically connected between the first input terminal and the first node, the second inductor being electrically connected between the second input terminal and the second node, the first variable resistive element being electrically connected between the first node and the second input terminal, and the second variable resistive element being electrically connected between the second node and the first input terminal, is not taught or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication No. 2020/0145114 ("Tatsumi") discloses a first input terminal (TIN, Fig. 7); an input circuit (5A, Fig. 7) that includes a first node (9a, Fig. 7), a second node (9b, Fig. 7), a first inductor (9, Fig. 7), a second inductor (15, Fig. 7), a first variable resistive element (11a, Fig. 7), and a second variable resistive element (11b, Fig. 7), the first inductor (9, Fig. 7) being electrically connected between the first input terminal (TIN, Fig. 7) and the first node (9a, Fig. 7), a differential amplifier (39, Fig. 7) configured to generate a differential voltage signal (Touta, Toutb, Fig. 7), the differential amplifier  (39, Fig. 7) including a first input node (Fig. 7) and a second input node (Fig. 7), the first input node (Fig. 7) being electrically connected to the first node (9a, Fig. 7), and a control circuit (35, 37, Fig. 7) configured to perform detection of an amplitude of the differential voltage signal (paragraph [0060]) and change a resistance value of the first variable resistive element (11a, Fig. 7) and a resistance value of the second variable resistive element (11b, Fig. 7) based on a result of the detection (paragraph [0060]).
Tatsumi does not disclose a second input terminal, the second inductor being electrically connected between the second input terminal and the second node, the second input node being electrically connected to the second node, and the differential current signal being input to the first input node and the second input node.
U.S. Patent No. 9,866,184 ("Lee") discloses a first input terminal (Vinp, Fig. 8) and a second input terminal (Vinm, Fig. 8); a first inductor (808, Fig. 8), a second inductor (810, Fig. 8), and a differential amplifier (806, Fig. 8).  Lee does not disclose a first variable resistive element, and a second variable resistive element, the first inductor being electrically connected between the first input terminal and the first node, the second inductor being electrically connected between the second input terminal and the second node, the first variable resistive element being electrically connected between the first node and the second input terminal, and the second variable resistive element being electrically connected between the second node and the first input terminal, nor a control circuit configured to perform detection of an amplitude of the differential voltage signal and change a resistance value of the first variable resistive element and a resistance value of the second variable resistive element based on a result of the detection.
U.S. Patent No. 10,211,865 ("Miller") discloses a fully differential adjustable gain circuit (see Fig. 6), but does not disclose a first inductor being electrically connected between the first input terminal and the first node, a second inductor being electrically connected between the second input terminal and the second node, the first variable resistive element being electrically connected between the first node and the second input terminal, and the second variable resistive element being electrically connected between the second node and the first input terminal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA T TABA/Examiner, Art Unit 2878                                                                                                                                                                                                        
/THANH LUU/Primary Examiner, Art Unit 2878